DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments have overcome the following rejections:
the rejection of Claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to amending the claims to clarify the offending language,
all rejections of Claims 14 and 18 due to cancellation of the claims.
The indicated rejections have been withdrawn.  The remaining rejections are maintained, but have been modified to address the amendments to the claims.

Applicant’s arguments have been fully considered, but they are not convincing.
Applicant argues that that a person of ordinary skill in the art would not be motivated to combine the references in such a way that the moisture barrier is incorporated into the slurry itself, while the vapor and/or oil barrier components are applied selectively (e.g., only a portion of the food container) after formation of the fiber-based product.
Hemmes et al disclosures that adding AKD to the pulp with the strength agent (Fiberbuilder) provided extra enhancement for the wet strength resins [0038], therefore the AKD serves an additional purpose than just a moisture barrier alone.  As discussed in the rejection, Muller is directed to packaging for food or drink.  Muller teaches that, in the packaging or storage of products that require particular conditions, it is important that the materials used for the package or container have the best possible barrier properties. The intention is either to protect the packaged products from exterior effects such as gases, in particular oxygen or carbon dioxide, or atmospheric moisture, or to inhibit escape of constituents of the packaged products, examples being flavors, moisture, or fatty or oily substances [0002].
To solve the problem, Muller et al discloses applying barrier coatings comprising a copolymer composition to packaging or containers for food or drink which permit the production of packaging or containers with good vapor barrier properties.  
Biasotti et al teaches that coating cellulosic materials to impart grease and oil repellency (resistance) is well known [0003].  Biasotti et al discloses applying aqueous oil and grease resistant treatments to cellulosic materials to impart oil and grease resistance (oil barrier) thereto.  Application to food packaging is preferred.  
One of ordinary skill in the art would have been motivated to modify the process of  Hemmes et al to include a surface coating comprising a copolymer vapor barrier composition of Muller et al and/or an oil barrier coating of Biasotti et al in order to provide the best possible vapor and oil barrier properties to the pulp molded articles of Hemmes et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmes et al (US 2018/0148894) in view of Muller et al (US 2012/0058332)
Claims 1, 3-4 and 19: Hemmes et al. discloses that a molded pulp article and a typical process for making the article, the process comprising preparing a fiber slurry, placing the slurry into a mold containing a mesh (reads on immersing the mesh in the fiber slurry), and applying suction or vacuum to create an even coat of slurry in the mold (reads on drawing a vacuum across the mesh to cause fiber particles to accumulate at the mesh surface), followed by drying of the molded pulp article (Abs, [0002], [0008]-[0011]). Molded pulp articles are widely used for food tray, egg carton, clamshell containers, plates and bowls [0003], which are typical food containers.  
The fiber slurry comprises a strength composition comprising a permanent wet strength resin in an amount of 1.3 - 26 kg per ton (909 kg) of dry fiber slurry ([0012]-[0013], [0025], [0027]).  The strength composition preferably also comprises a hydrophobic agent, wherein the hydrophobic agent is preferably alkyl ketene dimer, or AKD (a claimed moisture barrier component) and is added in an amount of 0.1-20 wt-% from the weight of the wet strength resin [0029]. From the disclosed ranges, the AKD is present in an amount up to 26x.20kg/ton (909 kg) of the dry fiber slurry, or approximately 1%.  It is the Examiner’s contention that the difference in effectiveness between using the lower limit of the claimed amount of moisture barrier and amount of AKD disclosed by Hemmes et al is sufficiently small that one of ordinary skill in the art would have found it obvious to include a claimed amount of AKD in the slurry of Hemmes et al with a reasonable expectation of obtaining a suitable moisture barrier in the product.  
Since the fibers create an even coat on the mold, and therefore on the mesh, forming the mesh into the shape of a mold corresponding to the final dried article would have been obvious to minimize further processing to obtain the final shape.  A food container would have been an obvious article formed as typical molded pulp articles.
Hemmes et al teaches that molded pulp articles are dried in a separate dryer or by heating the mold itself [0002], which requires separating or removal of the mesh and accumulated fiber particles from the fiber slurry.  Alternatively, Hemmes et al discloses drying the article in the atmosphere after its formation [0031], which requires separating or removal of the mesh and accumulated fiber particles from the fiber slurry.  One of ordinary skill in the art would have found removing the mesh and accumulated fiber particles from the fiber slurry to be an obvious step to facilitate drying.
Hemmes et al does not disclose applying a vapor barrier coating or oil barrier coating to a surface of the food container.  However, Muller et al teaches that, in the packaging or storage of products that require particular conditions, it is important that the materials used for the package or container have the best possible barrier properties. The intention is either to protect the packaged products from exterior effects such as gases, in particular oxygen or carbon dioxide, or atmospheric moisture, or to inhibit escape of constituents of the packaged products, examples being flavors, moisture, or fatty or oily substances [0002].
To solve the problem, Muller et al discloses applying barrier coatings comprising a copolymer composition to packaging or containers for food or drink which permit the production of packaging or containers with good vapor barrier properties ([0008]-[0009], [0012], [0014]).  Application to paper and paperboard packaging substrates is disclosed [0012].
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the process of  Hemmes et al to include surface coating comprising a copolymer vapor barrier composition of Muller et al, in order to provide desirable vapor barrier properties to the pulp molded articles of Hemmes et al.
Regarding the claim term  “selectively applying a coating to the surface of the food container,” the term selectively is construed to embody partial to complete coating of the surface of the food container.  Muller et al discloses applying the coating to at least one side (monolaterally) of the substrate or to both sides (bilaterally) [0031], which reads on selectively applying a coating to the surface of the food container.
Claim 8: Hemmes et al teaches that the article can be dried by heating the mold itself [0002], which reads on a dry process of the mesh and accumulated fiber particles. 

Claims 5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmes et al in view of Muller et al and further in view of Nicholass et al (US 5502218).  
Claim 5: The disclosure of Hemmes et al as modified by Muller et al is used as above.  Hemmes et al as modified by Muller et al does not disclose long chain alkyl ketene dimers.  However, Nicholass et al teaches that long chain alkyl ketene dimers are extensively used in papermaking industry as sizing agent and usually in the form of aqueous dispersions comprising cationic starch or cationic synthetic polymers as dispersing agents (col 1, lines 11-15).  Therefore it would have obvious to one of ordinary skill in the art to employ a long chain AKD in the slurry of Hemmes et al as modified by Muller et al and further in view of Nicholass et al as a widely used water repelling agent in the art.
Claims 9-10: As discussed above, Nicholass et al teaches that long chain alkyl ketene dimers are extensively used in papermaking industry as sizing agent and usually in the form of aqueous dispersions comprising cationic starch (col 1, lines 11-15).  The aqueous (liquid) composition comprising cationic starch is considered to be a cationic liquid starch composition.   Absent convincing evidence of unexpected results commensurate in scope with the claims, determining the amount of cationic starch as a dispersing agent for AKD in the slurry would have been within the skills of one of ordinary skill in the art.
Claims 11 and 13: As discussed above, Hemmes et al as modified by Muller et al discloses that the strength composition preferably comprises a hydrophobic agent, wherein the hydrophobic agent is preferably alkyl ketene dimer, or AKD, which comprises a cationic starch.  Therefore the strength composition can also read broadly on a starch component.  The strength composition also comprises a permanent wet strength resin [0012], which is preferably a polyamidoamine-epichlorohydrin resin [0022] (reads on a modified polyamine and a polyamide epichlorohydrin resin).  Therefore, the starch component comprises modified polyamines in the form of the polyamidoamine-epichlorohydrin resin.  Note that the claim does not recite that the starch component requires the polyamidoamine-epichlorohydrin resin to be bonded to the starch.  
Claim 12: The starch component, as discussed above, comprises starch and modified polyamines, therefore will exhibit both hydrogen and ionic bonding with fibers or, at least hydrogen and ionic bonding would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmes et al in view of Muller et al and further in view of Bruder et al. (US 4353833).
The disclosure of Hemmes et al as modified by Muller et al is used as above.  Hemmes et al as modified by Muller et al does not disclose that the slurry comprises a cationic dye or a fiber reactive dye.  However, Bruder et al discloses cationic dyes [Title], and teaches that the dyes are preferably used for coloring paper pulp [Abstract]. Further, Bruder teaches cationic dyes that have a high affinity for cellulose, and that fixatives need not be added with the dyes, providing for virtually no pollution of the environment [col 8, lines 39-47].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the slurry of Hemmes et al as modified by Muller et al by adding a cationic dye to the pulp, as taught by Bruder et al, in order to effectively color the pulp/final paper product, and further, to do so without the use of a dye fixative so as to not cause pollution to the environment.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmes et al in view of in view of Muller et al and further in view of Biasotti et al (EP2492395 A1).
The disclosure of Hemmes et al as modified by Muller et al is used as above.  Hemmes et al as modified by Muller et al does not disclose applying an oil barrier coating to a surface of the food container.  However, Biasotti et al teaches that coating cellulosic materials to impart grease and oil repellency (resistance) is well known [0003].
Biasotti et al discloses applying aqueous oil and grease resistant treatments to cellulosic materials to impart oil and grease resistance (oil barrier) thereto (Abs, [0001]-[0002], [0013]-[0014]).  Application to food packaging is preferred ([0015], [0043]-[0046]).  The treatment composition is in the form of an aqueous emulsion in some embodiments [0033].  The composition is applied as a surface treatment (reads on coating) [0037] in an amount such that the fluorocarbon resin (oleo phobic component) is in an amount from 0.15 and 1.5% by weight on the weight of the cellulosic material [0039], with lesser amounts of guar gum and inorganic phosphate salt as other components of the composition [0046].  The total amount of the components applied is within the claimed range.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the process of  Hemmes et al to include surface coating comprising a claimed amount of oil and grease resistant materials of Biasotti et al, in order to provide the desirable oil and grease resistance (oil barrier) to the pulp molded articles of Hemmes et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1-3 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9869062. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a species of the instant claims.  The patent claims recite limitations corresponding to those of the instant claims and also recite further limitations, making them a species of the instant claims.  The patent claim recitation of “a wire mesh over a mold comprising a mirror image of the microwavable food container” is considered a species of a mesh in the shape of a mold corresponding to the food container.1

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of copending Application No. 16/726180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a species of the instant claims.  The copending claims recite limitations corresponding to those of the instant claims and also recite further limitations, making them a species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 15-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/513801 (reference application). Although the claims at issue are not identical, they recite the method limitations of the instant claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748